Mr. Justice Gordon
delivered the opinion of the court,
The material assignments of error, in this case, with the exception of the third and fourth, may be disposed of in two general classes. (1) That relating to the waiver of the condition of the policy which exempts the company from all liability until the actual payment of the premium either at its office, or to an agent authorized in writing to receive the same. *539(2) That which embraces the rulings of the court on the effect and character of the proofs of loss.
We will first dispose of the tliird and fourth assignments, in which complaint is made of the learned judge of the lower court, that he refused to say to the jury there was no evidence that the premium was paid prior to the alleged loss, so as to make the company liable therefor, and that they were instructed to inquire whether the defendant bad not, by its course of dealing, justified the belief that Anderson was authorized to receive the premiums on its behalf, and if such were the case, the want of written evidence would not necessarily operate as a defence. We cannot agree that in either of these exceptions the court below lias been convicted of error. As to the first, the evidence is that Block paid the required premium to Ileller, bis broker, from whom be received the policy, before that instrument came into his possession, and if wo are to believe Anderson’s written receipts, be received this money on and before the 14th of January; then from Anderson it passed to Huntzinger in the shape of a check, but as that came to band after the fire he refused to receive it. The next question involves not only the fourth assignment but also tlie second, and may, therefore, be discussed together with thorn. As we have seen, Block paid the required premium, and in due course received his policy. In looking at the face of that policy he would discover that it was issued in consideration of the premium which he had paid, and though he might have discovered the condition that it would not be effective until the amount of that premium was paid into the treasury of the company, or to its agent, yet he might also observe this significant paragraph, “but this policy shall not be valid until countersigned by B. K. Huntzinger, agent, at Harrisburg.” Seeing this he might well and logically conclude (1) That Huntzinger was the duly accredited agent of the company, and (2) the policy being countersigned by him nothing more was required to assure its validity. The regular sequence of thought must necessarily be as follows : the premium has been paid ; the policy lias come to band in due course ; the consideration appears on its face as though paid to the company; it has been regularly executed, and the stamp of complete verity has been given to it by the counter-signature of the company’s agent. In view of all this, after the company had thus compromised itself, it seems almost idle to discuss the powers of Huntzinger, or to inquire particularly concerning their limits, nevertheless we think the evidence warrants us in saying lie did not act beyond the strict line of his authority.
Anderson sent the risk to Huntzinger to place in any company he thought fit; be, on his own motion, placed it in the *540defendant company, countersigned the policy and forwarded it to Anderson for the purpose of delivery; Anderson did deliver it, received the money and sent it to Huntzinger. Who then, in these particulars, was Anderson’s principal if not Huntzinger? Moreover, the company well knew that this risk was in New York, where it had no office, and that Hunt-zinger was necessarily doing this and similar business through an agent in that citj^ and, for that matter, through this very broker. There is no doubt at all but that there would have been nodufficulty whatever about the regularity of this whole transaction had the money reached Huntzinger before the loss, but if in such case the regularity of Anderson’s agency, and Huntzinger’s method of doing business would have been recognized, we cannot see how, or on what principle consistent with honesty and fair dealing, they can now be repudiated. Again, we repeat, the company knew that Huntzinger was placing its policies in New York; moreover, it knew that he could not go there personally and take contracts of insurance, for he had no power so to do because the company had no such power; such contracts must be made, if at all, in the state of Pennsylvania; how then could it be supposed that the agent was to transact such business except through the regular channels of trade, that is, by the employment of banks or brokers. Under such circumstances as these we cannot say that the court did wrong in referring, the evidence to the jury, and we think it was altogether sufficient to warrant the finding of that body. We may agree that the result would have been different had Heller, who was the immediate agent of the plaintiff, neglected to pajr over the premium to Anderson or Huntzinger, for then the case would have had some resemblance to that of the Pottsville Mutual Eire Insurance Co. v. Minnequa Springs Improvement Co., 4 Out., 137, for in that case the plaintiff’s own agent would have been chargeable with neglect which could not have been attributed to the company. Here, however, there is no neglect on the part of any one. Everything was done in the regular and ordinary course of business, and the defence set up must be regarded as utterly without merit.
Nor can we see how the doctrine of estoppel can fail to apply in a controversy such as this. As we have seen the countersigning of the policy by Huntzinger, in accordance with the company’s own direction- expressed in writing on the face of that instrument, gave it the appearance of a valid paper, and thus Block was assured that every prerequisite had been complied with. By whose default then, if any such there was, did it pass through Anderson and Heller to the plaintiff?
Intentionally and in the regular course of business the *541agent of the defendant issued that policy, and no attempt was ever made, as in the case above cited, to countermand or revoke it. It was, then, the default of the company by which Block was misled, and we are at a loss to divine by what rule of law that default can be thrown over on the assured. It is a clear case of equitable estoppel, and the company must bear the consequences of its own neglect. The other point has nothing at all in it. The proofs of loss were made out by a competent adjuster, and if they were not certified by the fire marshal of New York, it was because he properly refused so to do. The company had no right to require a public officer to act in the adjustment of its risks, and the neglect of the assured to even ask a certificate from that officer, would have been no default. Besides this, it was the duty of the company on the receipt of the proofs, to return them if they were objectionable and point out the particular defects. This it'refused to do, but replied generally that they did not correspond with the printed instructions, and refused to receive them. This was not sufficient; insurance companies cannot expect thus to escape from the payment of an honest claim through technicalities which do them no harm, and which they themselves can easily cure : Beatty v. The Insurance Co., 16 P. F. S., 9; Insurance Co. v. Flynn & Hamm, 2 Out., 627.
The judgment is affirmed.